Per Curiam.
Respondent was admitted to practice by this Court in 2000. He was also admitted to the practice of law in Texas.
By order dated January 17, 2008, respondent was disbarred in Texas for professional misconduct which included the misappropriation of client funds. Petitioner now moves for an order imposing discipline based upon the discipline imposed in Texas (see 22 NYCRR 806.19). Respondent has not replied to or otherwise appeared in response to the motion, which we grant.
Having considered the nature of respondent’s serious misconduct and the resulting Texas disciplinary order, and having further considered respondent’s apparent disregard for his fate as an attorney in this state as evinced by his failure to appear in this matter, and his failure to file the Texas disciplinary order with this Court as required by this Court’s rules (see 22 NYCRR 806.19 [b]), we conclude that respondent should be disbarred from the practice of law in New York.
Peters, J.P., Spain, Rose, Stein and McCarthy, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken *1396from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys.